Order filed November 14, 2013




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00912-CV
                                   ____________

                        DERRICK FRASER, Appellant

                                        V.

  DEUTCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR
        THE REGISTERED HOLDERS OF NEW CENTURY HOME
      EQUITY LOAN TRUST, SERIES 2005-B, ASSET BACKED PASS-
               THROUGH CERTIFICATES, Appellees


               On Appeal from County Civil Court at Law No. 3
                            Harris County, Texas
                      Trial Court Cause No. 1037386

                                     ORDER

      On October 29, 2013, appellant filed a timely motion in this court
challenging the trial court’s October 22, 2013 ruling sustaining a contest to his
affidavit of indigence. See Tex. R. App. P. 20.1(j)(1), (2). When a motion to
review the trial court’s ruling on indigence is filed, the trial court clerk and the
court reporter must prepare, certify, and file the record of the hearing on the
contest to the claim of indigence within three days after the motion is filed. See
Tex. R. App. P. 20.1(j)(3). No record has been filed.1

         Rule 20.1provides that if the appellate court does not deny a motion within
10 days after the motion is filed, this motion is granted by operation of law. Tex.
R. App. P. 20.1(j)(4). This new rule places a heavy burden on the trial court clerk
and the court reporter to act expeditiously in preparing, certifying, and filing the
hearing record. If the court reporter does not file the hearing record within 10 days
after the filing of the motion, as in this case, this court has no ability to review the
merits of the motion, and the motion is granted by operation of law regardless of
whether the motion has merit. Tex. R. App. P. 20.1(j)(4).

         More than 10 days have passed since the motion was filed, and appellant’s
motion was granted by operation of law. Accordingly, appellant may proceed on
appeal without the advance payment of costs.

         Therefore, we ORDER the official court reporter, Laura Cutherell, to
prepare, certify, and file the appellate record without the advance payment of costs.
See Tex. R. App. P. 20.1(k). The record will be due in this court 60 days from the
date of this order.

                                     PER CURIAM




1
    On October 24, 2013, the clerk’s record was filed in this court.